Citation Nr: 1527161	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-18 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The appellant had service in the Air National Guard from September 1996 to November 2010.  He had a period of initial active duty for training from July 2, 1997, to December 13, 1997, and a period of active duty training from April 17, 2009, to October 22, 2009.  There do not appear to be any periods of active duty.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Seattle, Washington, currently has jurisdiction of the claims.

The appellant provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript is of record.  At the time of his hearing, the appellant submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).

The appellant's service treatment records document that for reasons that are not clear, the appellant was put on profile on December 3, 1996, for ACL/MCL rupture, medial meniscus tear with surgical repair, but it is unclear from the record to which knee this refers.  He later sustained an injury to his left knee on July 10, 1999, during physical training.  He was running, heard a pop and felt that the knee "fell out" then "went back in."  A line of duty (LOD) was recommended for this injury, a mild MCL sprain Gr I.  In April 2014, appellant testified that he underwent ACL repair as a civilian, but that he reinjured his left knee during drill.  He also asserted that his left knee disorder was the result of wear and tear on his left knee from his service in the Air National Guard.  

The service treatment records also document that at the time of a June 17, 1996, enlistment examination, the appellant reported that he had had right shoulder surgery prior to enlistment.  An orthopedic consult was requested.  On June 20, 1996, the appellant reported at the orthopedic consult that he had dislocated his right shoulder while wrestling in 1988 and that he had undergone repair in 1989.  The examiner assessed recurrent anterior dislocation, right shoulder, resolved, status post repair.  An x-ray of the right shoulder showed two small metal staples in the anterior glenoid, which looked imbedded in the bone; otherwise normal right shoulder.  Appellant later injured his right shoulder on April 21, 2009, during combative training.  At that time, it was noted that he had had four surgeries on his right shoulder approximately 10 years prior and had since been able to perform APFT.  That morning, his shoulder had been wrenched during combative training.  The injury was deemed in the line of duty.  The appellant underwent arthroscopic Bankart repair on his right shoulder on December 4, 2009.  He underwent physical therapy afterwards without improvement.  A physical evaluation board report dated August 24, 2010, recommended permanent retirement due to right shoulder osteoarthritis.  Appellant essentially contends that he has a current right shoulder disorder as a result of the April 2009 injury.  
Records contain an October 14, 2003, letter from Dr. J.M.B. to Dr. R.D.D, in which Dr. B. reported that the appellant sustained a motor vehicle accident on May 12, 2003, and had not had back problems prior to the accident.  A magnetic resonance imaging (MRI) was reviewed, which showed multilevel degenerative disk disease at all levels of the lumbar spine consistent with lumbar Scheuermann's disease; at the L5-S1 level, he had spondylolysis and spondylolisthesis of L5 on S1 secondary to a pars defect of L5.  X-rays confirmed the findings including the pars defect of L5.  The impression was axial spine pain, potentially discogenic in nature but possibly related to pars defect at L5-S1.  In an April 29, 2014, letter, Dr. R.D.D. indicated that the appellant's multilevel degenerative disk disease noted in 2003 was not caused by the motor vehicle accident, but no opinion on etiology was provided.  Appellant essentially asserts that he has a current back disorder as a result of the wear and tear to his back from his service in the Air National Guard.  

The appellant underwent a VA examination in October 2010.  The Board does not find that this examination is adequate as it did not contain an opinion regarding the etiology of the appellant's disorders, to include right shoulder tendonitis and torn tendon/labrum, status post right shoulder dislocations with surgeries times four, residuals of scars; left knee strain, status post left knee ACL repair surgery with scars residual; and thoracic spine DDD and lumbar spine DDD, grade I anterior spondylolisthesis of L5 relative to S1, old compression fracture L1.  On remand, another VA examination should be scheduled.  Contemporaneous VA treatment records should also be obtained and appellant should be asked to identify any private medical facilities from which he receives treatment for his right shoulder, left knee, and/or back, and to clarify whether he continues to be treated at Madigan Army Medical Center.  

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain appellant's treatment records from the VA Medical Center in American Lake, dated since June 2011.

2.  Ask appellant to identify any private medical facilities from which he receives treatment for his right shoulder, left knee, and/or back; to clarify whether he continues to be treated at Madigan Army Medical Center; and to provide authorization for the release of his records.  Obtain any identified records.  

3.  Schedule the appellant for a VA examination of his right shoulder, left knee, and back, preferably by an orthopedist.  The electronic claims files must be made available to and reviewed by the examiner.  All necessary tests should be conducted. 

The examiner should identify all current disorders of the right shoulder, left knee, and/or back.

The examiner should provide an opinion as to the following:

i. Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any right shoulder disorder had its onset or was aggravated during the appellant's active duty training in 2009 or is related to any in-service disease, event, or injury during the 2009 active duty training, to include the documented April 21, 2009, injury. 

a. In answering this question, the examiner must specifically discuss the June 1996 right shoulder x-ray; the right shoulder MRI dated July 7, 2009; and the right shoulder CT scan dated November 16, 2009.

ii. Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any left knee disorder had its onset or was aggravated during the appellant's July 1999 drill; is related to any in-service disease, event, or injury during the July 1999 drill, to include the injury to his left knee during physical training on July 10, 1999; or is the result of wear and tear on appellant's left knee from his service in the Air National Guard between September 1996 and November 2010.  

iii. Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any back disorder is the result of wear and tear on appellant's back from his service in the Air National Guard between September 1996 and November 2010.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




